 In the Matter Of INTERNATIONAL MERCANTILE MARINE COMPANY ANDITS SUBSIDIARIES AND AFFILIATES ^ AMERICAN MERCHANT LINE, PAN-AMA PACIFIC LINE AND UNITED STATES LINESandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL No. 3Case No. R-24.-Decided March 21,1936Water Transportation Indu8trvy-Unit Appropriate for Collective Bargaining:community of interest;craft; history of collective bargaining relations; li-censed personnel;occupational differences-ElectionOrdered:question affectingcommerce : confusion and unrest among employees strike threatened-contro-versey concerning representation of employees:majority status disputed by em-ployer ; rival organizations;substantial doubt as to majority status-individualbargaining,place on ballot.Mr. David A. Moscovitzfor the Board.Mr. A. V. Cherbounierfor the Company.Mr. Isaiah S. Dorfman,of counsel to the Board.DECISIONSTATEMENT OF CASEOn November 6, 1935, Local No. 3 of the International Union of Op-erating Engineers, hereinafter called local No. 3, filed with the Re-gional Director for the Second Region a petition alleging that a ques-tion 'affecting commerce had arisen concerning the representation ofthe marine and electrical engineers of the International MercantileMarine Company, New York City, New York, and requestingan inves-tigation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, approved July 5, 1935.On November 12, 1935, the National Labor Relations Board, hereinaftercalled the Board, authorized the Regional Director for the SecondRegion to conduct an investigation and provide for an appropriatehearing upon due notice.On February 3, 1936, the Regional Directorissued a notice setting the hearing for February 13, 1936.Notice ofhearing was duly served on the International Mercantile Marine Com-pany and its subsidiaries and affiliates, the American Merchant Line,Panama Pacific Line and United States Lines, hereinafter collectivelycalled the company, local No. 3, the Marine Engineers' Beneficial Asso-ciation, Local No. 3, hereinafter called the MEBA, and the UnitedLicensed Officers of the United States of America, hereinafter calledthe United.Hearings were held in New York City, New York, onFebruary 13, 14 and 18, 1936, before a Trial Examiner designated by384 DECISIONS AND ORDERS385order of the 'Board dated February 10, 1936.All who were servedwith notice were represented by counsel and participated in the hear-ing.In the course of the hearing the Master Mates & Pilots ofAmerica, Local 88, hereinafter called Local 88, was given leave to in-tervene and was represented by counsel and participated in the hear-ing thereafter.Full opportunity to be heard, to examine and tocross-examine witnesses and to introduce evidence bearing upon theissues was afforded to all parties who participated in the hearing.A brief was submitted on behalf of the company.Upon the evidence adduced at the hearing and from the entirerecord before it, including the pleadings filed, the transcript of thehearing, exhibits introduced, and brief submitted, the Board makesthe following :FINDINGS OF FACT1.InternationalMercantileMarine Company is and has beensince June 6, 1893, a corporation organized and existing under thelaws of the State of New Jersey, and is, and at all times since saiddate, has been engaged in the general cargo and passenger business.It has its general offices in New York City, New York.2. InternationalMercantileMarine Company, through its abovenamed subsidiaries and affiliates, owns and operates 14 vessels havinga gross tonnage of about 182,946 tons.The company, which is oneof the largest American companies in this business, owns the leasesand operates piers 58 to 62, North River, New York, and a pier atSan Pedro Port, Terminal Island, Los Angeles.3.The vessels of the company carry freight, passengers and mail.Outgoing freight is normally brought by truck primarily from theeastern seaboard and nearby states, and is loaded onto the vessels bystevedores in the employ of the company. The vessels sail accordingto a fixed posted schedule from New York to Liverpool, Plymouth,Manchester, Le Havre, Hamburg, Havana, Cristobal, Balomar, SanDiego, Los, Angeles, and return.The ports on the west coast arereached by the vessels only after stops at foreign countries.4.The company is engaged in traffic and commerce among theseveral States and between the United States and foreign countries,and the engineers employed by the company are directly engagedin such traffic and commerce.HAS A QUESTION CONCERNING THE REPRESENTATION OF EMPLOYEESARISEN'?5.William Gallagher, President and business agent of local No. 3,petitioner in this matter, testified that local No. 3 is a labor organiza-tion which was organized in the fall of 1934 and that about 85 of 386NATIONAL LABOR RELATIONS BOARDthe total of approximately 120 engineers employed on the vessels ofthe above named subsidiaries of the International Mercantile MarineCompany were members of local No. 3. In support of this statementhe submitted for examination by the Trial Examiner and the Boardonly a number of cards alleged to have been signed by employeesof the company authorizing local No. 3 to represent the signers forcollective bargaining.The Trial Examiner denied the companythe privilege of inspecting these cards.Although the company didnot at the hearing object to the introduction of the cards in evidence,it does in its brief complain of the ruling of the Trial Examiner indenying it the privilege of inspecting the said cards.As the cards andMr. Gallagher's testimony are used merely for the purpose of show-ing that a question concerning representation has arisen, we do notthink that the company's contention is well founded.We thereforesustain the ruling of the Trial Examiner in this regard.6.Captain John Milliken, Treasurer of the United testified thatthe United was the result of a union in 1934 of two well establishedlabor organizations, the Neptune Association and the Ocean Associa-tion of Marine Engineers, and that he believes that a majority ofthe engineers employed by the company are members of the United.7.William S. Brown, President of the National Marine Engineers'Beneficial Association, testified that the National Marine Engineers'Beneficial Association is a labor organization which is in the sixty-second year of its existence.Joseph F. Lahey, business manager ofthe MEBA, testified that in August, 1935, about 82 per cent of theengineers of the company were members of the MEBA; that a goodmany employees signed authorizations for representation by twounions, local No. 3 and the MEBA; and that he stopped solicitingauthorizations in August or September, 1935, when the companyasked its engineers to sign a pledge which read as follows : "I herebypledge my loyalty to the company and renounce all previous pledgesmade heretofore," for fear that employees who signed unionauthorizations thereafter would be discharged.8.The question of representation was definitely raised by thecompany when it was on separate occasions approached by repre-sentatives of local No. 3 and the MEBA for the purpose of negotiatingan agreement covering wages, hours and working conditions of theengineers of the company.The company, through its Vice-Presi-dent, in July, 1935, informed the representative of the MEBA thatthe company would not enter into an agreement with that organization because "it didn't represent the men at the time."On July 121935, the same officer of the company in reply to a request for anagreement from local No. 3, replied that he was not familiar with theunion, but if he were shown that the employees authorized local No. 3 DECISIONS AND ORDERS387to represent them he would take the matter up further.On August13, 1935, Mr. Gallagher offered to show the Vice-President of thecompany authorizations signed by a number of engineers, but he wasnevertheless met with an expression of doubt regarding the authorityof local No. 3 to represent the engineers employed by the company.9.Throughout the hearing and in its brief the company empha-sized its willingness to bargain with any organization which coulddemonstrate that it represented its employees. In the circumstancesof this case we believe that an election by secret ballot is the onlyfeasible method by which to ascertain said representatives.10.We find, therefore, that a question concerning the representa-tion of the engineers employed by the company has arisen.WHETHER THE QUESTION CONCERNING REPRESENTATION WHICH HASARISEN IS A QUESTION AFFECTING COMMERCE?11.The question concerning their representation has created astate of confusion, uncertainty and unrest among the engineers.Thefailure of the company to enter into an agreement with any of theunions purporting to represent the engineers, and the circulationamong them of the authorization cards of the respective unions andthe pledge of loyalty to the company, as described in paragraph No. 7hereof, has aggravated the situation.Hovering over thisatmosphereof uncertainty and tension is the possibility of a strikeexpressedby William Gallagheras follows :"Some of the important vessels of this company are one hun-dred per cent organized and the engineers employed thereon havebeen demanding action for more than four months.With theexample of the Radio Telegraphers in this line before them,,they feel that if they were to walk off the vessel immediatelyprior to sailing, the same results we are attempting to receivethrough the Regional Labor Board would be obtained within24 hours."12.The company in its brief asserts that the only controversyhere is between the respective labor organizations and cannot be con-strued to involve a question affecting commerce. It is Inanifest, how-ever, that should the unrest described above result in a strike itwould most certainly impair the efficiency, safety and operation ofthe vessels, instrumentalities of foreign and interstate commerce, andmaterially restrain the flow of goods in the channels of commerce.13.We conclude that the question concerning representation whichhas arisen is a question in commerce, and tends to lead to labor dis-pntes burdening and obstructing commerce and the free flow ofcommerce. 388NATIONAL LABOR RELATIONS BOARDTHE APPROPTIATE UNIT FOR THE PURPOSES OF COLLECTIVE BARGAINING ANDEMPLOYEES ELIGIBLE TO PARTICIPATE IN ELECTION14.The petition filed in this matter sets forth that the unit shouldconsist of approximately 120 marine engineers and 50 electricalengineers employed on vessels of the company operating in and outof the port of New York. At the hearing William Gallagher, onbehalf of the petitioner, local No. 3, stated that the electrical engineershad since the filing of the petition formed their own union, and them-selves requested that they be not included in the unit.Neither thecompany nor any of the unions represented objected to this.Wehold therefore that electrical engineers shall not be included in theunit in question here.15.The company contends that for reasons of discipline the chiefengineers should be in one unit, the assistant engineers in anotherand the junior engineers in a third, and not all grouped together in asingle unit.No evidence was introduced in support of this view.On the other hand, the testimony was unanimous that in the laborrelations of the shipping industry the chief, assistant, and juniorengineers have for many years been considered a homogeneous groupand treated as a unit. It is also worthy of note that all three unionsadmitting engineers to membership, claimed to have chief engineersamong their members as well as assistant and junior engineers.Rep-resentatives of each of the three unions testified that whenever acontract is entered into between a shipping company, employing allthree classes of engineers, and one of the said unions, the contractinvariably covers wages and working conditions of the chief, assist-ants and junior engineers.An award, dated August 23, 1935, by aBoard of Arbitration appointed by agreement between the MEBAand the American Mail Line and eighteen other shipping companiesas a postlude to the Pacific Coast general strike of 1934, was intro-duced in evidence. It set wages, hours and other working conditionsfor chiefs, assistants and licensed junior engineers as a single class,although providing, of course, for differences in wage rates and someminor working conditions.16. In terms of qualifications there is little distinction betweenthe three classes of engineers.Only the chief and the first threeassistant engineers are required by law to be licensed as such by theSteamboat Inspection Service of the United States Department ofCommerce.However, it is plain that only licensed engineers arenow hired for the position of junior engineer by this and other steam-ship companies, and that individuals capable of acting as chiefengineers are often employed as assistant or junior engineers.Eco-Ilomic necessity has forced licensed engineers to accept junior posi-tions.Counsel for the company stated at the hearing that practicallyeveryone who now applies for a job as engineer does in fact have a DECISIONS AND ORDERS389license,but that some "old' timers" without licenses have beenretained as junior engineers.There is testimony in the record thatunlicensed engineers belong to the International Brotherhood ofFiremen and Oilers.For that reason and also because an unlicensedjunior may not be promoted to assistant or chief engineer, we are ofthe opinion that unlicensed junior engineers should not be includedin the unit in question.Hereinafter, therefore, any reference tojunior engineers will connote licensed junior engineers only.17: The degree of authority and the duties of the three classes, ofcourse, vary to a certain extent.The chief engineer is in charge ofthe entire engine department and is responsible to the master of theship.The first assistant, except on the very largest vessels, standswatch or supervises the engine room during certain hours.Thesecond ' and third assistant and junior engineers also stand watchduring other hours, but in addition have certain 'special duties toperform.On large ships where engines are located in several partsof the vessel, the junior is very likely to be in complete charge of onedivision very much like the first assistant.18.From the viewpoint of economic interest all three classes arevitally interdependent and realistically one.All engineers mustsign new articles of agreement for every round trip voyage.Thecompany recognizes no seniority rights.A chief engineer on onevoyage may be an assistant, a junior or even unemployed on the fol-lowing voyage. Similarly, an engineer employed as a junior on oneoccasion may be an assistant or a, chief when next he signs ships'articles.This condition is enhanced by the transfer of men amongthe various vessels of the company. Since the status of the engineer,is subject to change upon such short notice within the range of allthree classes, it is patent that each of the engineers has an economicinterest in the wage rate and working conditions of all who areemployed as engineers regardless of rank.19.The United requested that the Board define the appropriateunit for collective bargaining so as to include licensed deck officersof the company as well as engineers. Since the petition herein filedand the notice of hearing issued referred only to marine and elec-trical engineers, it was moved that the notice of hearing be amendedto include licensed deck officers in the suggested unit.The Trial Ex-aminer allowed evidence to be introduced on the motion and reservedjudgment.20. In support of its motion the United introduced testimony tothe effect that both licensed engineers and licensed deck officers mustpass certain examinations as a prerequisite to the obtaining oflicenses; that licensed deck officers below the grade of master andlicensed engineers below the grade of chief generally receive aboutequivalent salaries for comparable grades; that the period of service 390NATIONAL LABOR RELATIONS BOARDfor both groups is about the same; and that members of the. Unitedat one time voted 8 to 1 in favor of admitting to membership en-gineers as well as deck officers.21.Captain Edward P. Pinchin, business manager of local 88testified that local 88 admitted only deck officers to membership;,,thatit represents about 75 per cent of the deck officers employed by.the.company; and that it desires to protest against the inclusion of deckofficers and engineers in a single unit:22. It appears that while both licensed deck officers and licensedengineers must pass examinations given by "the Steamboat InspectionService, the substance of the examinations and experience requireddiffersgreatly due to the difference in respective duties.'Deckofficers navigate the ship, stand deck watches and check cargo in andout of the vessel.As was indicated above, engineers confine theiractivities to the engine department.The chief engineer is sub-ordinate to and takes orders from the master, and receives a lowerwage rate than the master.We find, therefore, that the qualifica-tions; responsibilities and duties of the licensed engineers differ inkind from those of licensed deck officers.223. In passing upon this motion we also take into considerationthe fact that there are already in this field two well established labororganizations, the MEBA and local No. 3, whose membership is lim-ited to engineers, and a third established labor organization, theMasters, Mates & Pilots, restricted to deck officers. In the light ofthis situation; in the absence of proof of a present desire on thepart of engineers and deck officers to combine in one unit; and inview of the marked difference in qualifications, responsibilities andduties between the engineers and deck officers, we are of the opinionthat the policy of the Act would be best served here by not requiringthat deck officers and engineers be combined in one unit for purposesof collective bargaining.We therefore deny the motion of theUnited Licensed Officers.24.We find that all chiefs, assistants and licensed junior engineersemployed as engineers on the vessels of the company operating outof the port of New York, constitute a unit appropriate for thepurposes of collective bargaining.THE ELECTION AND THE BALLOT25.The company in its brief contends that if the Board shouldorder an election, the voters should be given the privilege of ex-1 As to qualifications for service as a licensed deck officer see R. S § 4131 ; U. S C Title46 § 221; R. S. § 4439; U. S. C. Title 46 § 226; R. S. § 4440; U. S. C. Title 46 § 228.Minimum requirements for licensed engineers are cited in R. S. § 4441;U. S. C. Title46 § 229.2 For a similar previous ruling by the Board seeIn the Matter of Delaware-New JerseyFerry Co. and M. E. B. A. No.13-decided December 30, 1935. DECISIONS AND ORDERS391pressing on the,ballot a preference for individual bargaining.Sec-tion 7 of the Act provides in part that employees shall have theright to bargain collectively through representatives of their ownchoosing.Section 9(a) provides that, "Representatives designatedor selected for the purposes of collective bargaining by the majorityof employees in a unit appropriate for such purposes shall be theexclusive representatives of all the employees in such unit for thepurposes of collective bargaining..."Thus both Section 7 and9 (a) unmistakably indicate that it is for the purposes of collec-tive bargaining that the Act gives employees the right to designateor select representatives.The secret ballot provided for in Section9 (c) is merely one of the devices which this Board is authorizedto employ in ascertaining such representatives for purposes of col-lective bargaining.It is not our function to hold elections in orderto determine whether employees desire individual rather than collec-tive bargaining with their employer.Employees who desire indi-vidual bargaining may either refrain from voting or cast a blankballot.The ballot to be used in' this election will therefore notprovide for a place in which a preference for individual bargainingmay be expressed.It will contain the names of the three labor organ-izations which claim to represent the engineers of the company.26. In holding this election we must take into consideration thatthe various vessels of the company have different sailing dates; thatnew ships'articles are signed for every round trip voyage; that em-ployees normally sign said articles 2 days before sailing, but in someinstances not until the day of sailing, making it impossible to knowthe names of the personnel of a given vessel sufficiently in advanceof sailing time to permit a well ordered election;that a round trip.of a vessel may take as long as 2 or 3 months; and that betweensailings the employees may be in port only 2 or 3^ days.27. In view of these circumstances and in accordance with thesuggestions concurred in by all parties at the hearing,notice of theelection will be posted as soon as is convenient on each vessel of thecompany before it leaves the port of New York on the first trip, ifpossible, next following the date of the issuance of this decision,and remain in view until the election is held. Such notice of elec-tion will be accompanied by a sample ballot and list of engineerseligible to vote in the election.The ballots will be cast in thepresence of a representative of this Board upon the return of eachvessel to the port of New York at the time and place that 'theengineers are paid by the company.28.Due to the peculiar circumstances of this case we find it neces*sary to limit the right to vote to those engineers within the unit abovedescribed who were employed as engineers on any vessel operated bythe company at any time between November 7, 1935, the date of the97571-36-vol. i-26 392NATIONALLABOR RELATIONS BOARDfiling of the petition, and the date of the direction of election in thismatter and who also make the round trip voyage on the respectivevessels of the company from New York and return at the conclu-sion of which the election is to be held.CONCLUSIONS OF LAWUpon the basis of the above findings, the following conclusions ,oflaw are made by the Board :1.The chief engineers, assistants and licensed junior engineers em-ployed as engineers on the vessels of the company operating out ofthe port of New York constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.2.sentation of chief engineers, assistants and licensed junior engineer,;employed on the vessels of the International Mercantile Marine Com-pany and its subsidiaries and affiliates, the United States Lines, theAmerican Merchant Line and the Panama Pacific Line, within themeaning of Section 9 (c) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, approved July 5, 1935, and pursuant to Article III, Section8, of National Labor Relations Board Rules and Regulations-Series1, it isDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining with theInternationalMercantile Marine Company and its subsidiaries andaffiliates, the United States Lines, the American Merchant Line andthe Panama Pacific Line, New York City, New York, an electionby secret ballot shall be conducted as soon as convenient, and begin-ning as promptly as is practicable after the date of this decision, basedon sailing dates of vessels, subject to the suggestions for the adminis-tration of this election contained hereinabove, under the directionand supervision of the Regional Director for the Second Region;acting in this matter as agent of the National Labor Relations Board.and subject to Article III, Section 9 of said Rules and Regulations,among the chief engineers, assistant engineers and licensed junior en-gineers employed as engineers on the vessels of the said United StatesLines, American Merchant Line and Panama Pacific Line operatingout of the port of New York, to determine whether they desire to berepresented by the International Union of Operating Engineers, localNo. 3, or`by the Marine Engineers Beneficial Associaion, local No. 3, orby the United Licensed Officers of the United States of America.